RESOLUCIÓN
Con el propósito de evaluar el Anteproyecto de Regla-mento sobre Educación Jurídica Continuada Obligatoria y el Informe Final de la Subcomisión para la Reglamenta-ción de la Educación Jurídica Continuada, aprobados por la Junta de Gobierno del Colegio de Abogados, se crea el Comité de Educación Jurídica Continuada.
Este Comité examinará los programas de educación ju-rídica continuada establecidos en otras jurisdicciones. Ade-*137más, estudiará la experiencia en otras profesiones que, du-rante años, han tenido requisitos de educación continuada.
El Comité rendirá un informe al Tribunal con recomen-daciones sobre las medidas que deben ser adoptadas para asegurar que los abogados continúen su desarrollo profe-sional después de ser autorizados a ejercer la abogacía en Puerto Rico y se mantengan informados adecuadamente sobre los cambios y la jurisprudencia en el derecho puertorriqueño.
El Comité estará compuesto por las personas siguientes:
1. Ledo. Efraín González Tejera, Presidente
2. Hon. Liana Fiol Matta
3. Ledo. Antonio García Padilla
4. Ledo. Carlos Ramos González
5. Ledo. José I. Irizarry Yordán
6. Ledo. Harry Anduze Montaño
7. Leda. Anabelle Rodríguez Rodríguez
8. Ledo. José González Irizarry
9. Ledo. Antonio Moreda Toledo
10. Ledo. José A. Cuevas Segarra
El señor Secretario General prestará la cooperación ne-cesaria a dicho Comité para el mejor descargo de su encomienda.

Notifique el señor Secretario General del Tribunal con una copia de esta resolución a las personas designadas.

Lo acordó el Tribunal y certifica el señor Secretario General.
(Fdo.) Francisco R. Agrait Liado

Secretario General